DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021, has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and the prior art rejection of have been considered but are moot because the new ground of rejection does not rely on any reference applied in the record for any teaching or matter specifically challenged in the argument with regards to the prior art rejection of Kim et al. (US Publication 2013/0135789) in view of Kasuya et al. (US Publication 2009/0067117).
2.	Applicant's arguments filed March 22, 2021, have been fully considered but they are not persuasive. 
3.	On page 5 of Remarks, Applicant argues that the Specification of the Instant Application provides evidentiary support for unexpected results. 
4.	The Examiner respectfully disagrees with the above assertion. The Applicant has failed to provide any data points that fall around a ratio of 0.64. Therefore, the Applicant has not provided any evidence to support unexpected and superior results, and thus, the criticality of the claimed range.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication 2013/0135789) in view of Konishi et al. (US Publication 2013/0342956).
In re claim 1, Kim discloses a multilayer ceramic capacitor comprising: 
a multilayer structure (10 – Figure 2, ¶33) in which each of dielectric layers (1 – Figure 2, ¶33) and each of internal electrode layers (21, 22 – Figure 2, ¶33) are alternately stacked, a main component of the dielectric layers being ceramic (Abstract), wherein: 
the multilayer structure (10 – Figure 2) comprises surface portions (b, b’ – Figure 2, ¶33) and a center portion (a – Figure 2, ¶33) in a stacking direction of the dielectric layers and the internal electrode layers (Figure 2), the surface portions (b, b’ – Figure 2) having a first thickness from a surface of the multilayer structure (top or bottom surface of 10 – Figure 2), the 
a continuity of the internal electrodes (21, 22 – Figure 2) being lower in the center portion (a – Figure 2) than in the surface portions (b, b’ – Figure 2) (Table 1: Inventive Example 2, ¶101-102, ¶49-50) for the purposes of increasing withstand voltage and reducing high-temperature accelerated lifespan failure rates (¶101). 
Kim does not explicitly disclose that the average length of crystal grains of a main component metal of the internal electrode layers of the surface portions is 0.64 times or less than an average length of crystal grains of a main component metal of the internal electrode layers of the center portion. However, Konishi discloses the continuity of internal electrodes can be controlled by suppressing grain growth (¶32, ¶38) and the average crystal grain size is inversely proportional to the continuity of the internal electrode (¶60, Figure 4; Note that the values depicted in Figure 4 are dependent on a constant electrode thickness and dielectric layer thickness). It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the proper crystal grain size as taught by Konishi to obtain an internal electrode structure of desired continuity as described by Kim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 2, Kim in view of Konishi discloses the multilayer ceramic capacitor as claimed in claim 1, as explained above. Kim does not disclose wherein the first thickness is 1/10 of a size of the multilayer structure in the stacking direction. However, Kim discloses the thickness of the upper and lower regions results in a balance between the continuity of the internal electrodes and capacitance formation defects.  It would have been obvious to one having ordinary skill in the art at the time the invention was made adjust the thickness of the surface portions as described by Kim, since it has been held that discovering an optimum value In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 3, Kim in view of Konishi discloses the multilayer ceramic capacitor as claimed in claim 1, as explained above. Kim does not explicitly disclose wherein a number of crystal grain boundary of the main component metal of the internal electrode layers of the center portion is 1 /µm or more in an extension direction of the internal electrode layers. However, Konishi discloses the continuity of internal electrodes can be controlled by decreasing the grain growth of the metal particles (¶30, ¶32, Figure 4, ¶60). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the proper crystal grain length as taught by Konishi and the well-known knowledge that the number of crystal grain boundaries is inversely proportional to the length of the crystal grain to obtain an internal electrode structure of desired continuity as described by Kim, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 4, Kim in view of Konishi discloses the multilayer ceramic capacitor as claimed in claim 1, as explained above. Kim does not explicitly disclose wherein an average26 thickness of the internal electrode layers of the center portion is larger than an average thickness of the internal electrode layers of the surface portions. However, it is well-known that adjusting the thickness of the internal electrodes affects the ESR of the electronic component. It would have been an obvious matter of design choice to alter the thickness of an internal electrode layer to obtain a device of desired ESR, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 5, Kim in view of Konishi discloses the multilayer ceramic capacitor as claimed in claim 4, as explained above. Kim does not disclose wherein an average thickness of In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 10, Kim in view of Konishi discloses the multilayer ceramic capacitor as claimed in claim 3, as explained above. Kim does not disclose wherein the internal electrode layers of the center portion include a ceramic grain located on the crystal grain boundary.
Konishi discloses the internal electrode layers (13 – Figure 1, ¶30) of the capacitor element (10 – Figure 1, ¶30) include a ceramic grain located on the crystal grain boundary (¶32).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate an internal electrode structure as described by Konishi to properly suppress crystal grain growth in desired regions. 
In re claim 11, Kim in view of Konishi discloses the multilayer ceramic capacitor as claimed in claim 10, as explained above. Kim does not disclose wherein the ceramic grain is located inside in a thickness direction of the internal electrode layers.
Konishi discloses the ceramic grain is located inside in a thickness direction of the internal electrode layers (13 – Figure 1)(¶32).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate an internal electrode structure as described by Konishi to properly suppress crystal grain growth in desired regions. 


Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication 2013/0135789) in view of Konishi et al. (US Publication 2013/0342956) and in further view of Endo et al. (US Publication 2013/0094121).
In re claim 6, Kim in view of Konishi discloses the multilayer ceramic capacitor as claimed in claim 1, as explained above. Kim does not disclose wherein an average length of crystal grain of the main component metal of the internal electrode layers is an average of 200 points of the internal electrode layers.
Endo discloses a method of using at least 200 measured data points to determine a mean value (¶137).  
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate a measurement methodology as disclosed by Endo to provide for a more accurate and desirable crystal grain length within the internal electrode. 
In re claim 7, Kim in view of Konishi discloses the multilayer ceramic capacitor as claimed in claim 3, as explained above. Kim does not disclose wherein a number of crystal grain boundary of the main component metal of the internal electrode layers is an average of 200 points of the internal electrode layers.
Endo discloses a method of using at least 200 measured data points to determine a mean value (¶137).  
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate a measurement methodology as disclosed by Endo to provide for a more accurate and desirable number of crystal grain boundaries within the internal electrode. 
In re claim 8, Kim in view of Konishi discloses the multilayer ceramic capacitor as claimed in claim 4, as explained above. Kim does not disclose an average thickness of the internal electrode layers is an average of 200 points of the internal electrode layers.

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate a measurement methodology as disclosed by Endo to provide for a more accurate and desirable internal electrode layer thickness. 

	



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848